Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the amended claims dated 4/22/2022. For the sake of compact prosecution the examiner made attempts to contact attorney of record for clarification of the claims and for restriction election by phone. Claims 2-5 have been cancelled. Claims 1, 6 are pending. This application filed 01/07/2022 is a continuation of PCT/CN2021/100141, filed 06/15/2021, claims foreign priority to 202010551170.4, filed 06/17/2020.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 is drawn to an application method of WGX50, an active ingredient of Zanthoxylum bungeanum extract, is applied for preparing a cosmetic with one or more functions selected from the group consisting of moisturizing and whitening, classified in classes/subclasses but not limited to: A61K31/165, A61K36/75, A61K36/758, A61K8/41, A61K8/9789, A61Q19/00, A61Q19/02. 
Note: This claim has been interpreted as a method of application of the cosmetic for moisturizing and whitening. The claim can also be interpreted that it is to a preparation of the cosmetic. Clarification is required.
II. Claim 6 is drawn to a cosmetic with one or more functions selected from the group consisting of moisturizing and whitening, wherein the cosmetics is prepared based on the WGX50 of active ingredient in Zanthoxylumn bungeanun extract according to claim 1, classified in classes/subclasses but not limited to: A61K31/165, A61K36/75, A61K36/758, A61K8/41, A61K8/9789, A61Q19/00, A61Q19/02. 
Note: This claim has been interpreted as a cosmetic composition comprising WGX50 for moisturizing and whitening as the claim has a limitation of prepared with WGC50. The claim can also be interpreted that it is to a cosmetic compound, WGX50. Clarification is required. It is suggested that claims 1 and 6 be amended accordingly.
The inventions are independent or distinct, each from the other because: Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the cosmetic that can be used for whitening or moisturizing can be achieved with a different product. For example, polysaccharides of green tea cosmetic composition can be used for skin whitening          (US 9682030 B2). A skin beautification cosmetic system include cosmetic skin whitening agents, e.g. hydroquinone and moisturizing agents, e.g. hyaluronic acid      (US 7427273 B2). 
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each above product and method of treatment relates to a separate and distinct area of pharmaceutical technology. The search for all inventions would place an undue burden on the office in view of the diversity of composition and method of application and the corresponding diversity in the field of search for each. Further, a search for the invention of the groups would not be coextensive because a search indicating the method is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the method is known or would have been obvious. An undue burden is imposed on the office to perform a search in both patent and non-patent literature. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to attorney of record, Justin King on July 22 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627